Motion granted, with ten dollars costs. From the affidavit in question is stricken out as scandalous the following passages: Folio 20, from and including the words “ An effort was made ” to and including the words “ part of the property ” in folio 22. Folio 25, from and including the words “ I charge ’’ to and including “ over $34,000 ” in folio 30. The clerk of this court is directed to expunge said parts from the original affidavit, adding thereto, opposite the parts stricken out, “ By order of the Court November 7, 1919.” Present — Jenks, P. J., Rich, Putnam, Blackmar and Jaycox, JJ.